DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 01/13/2021 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “at least deformable chamber” in line 9, which encompasses a plurality of deformable chambers. Therefore, it is not clear as to which deformable chamber the applicant is referring to by the limitation “the deformable chamber” as recited in line 10.
Claim 5 recites the limitation "the deformable chambers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the electrical conductors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "sheets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether the applicant is referring to the electrode sheets, solid electrolyte sheets or both. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehler et al. (US 4,578,324).

several connectors (bus bars that electrically connect the stacks 9 of electrochemical cells 11 – the bus bars are not shown in figures) (5:1-3), 
at least one electrochemical cell (electrochemical cells 11 forming stack 9) (fig. 1) (2:54-62) with several electrical energy collectors (electrode of each stack 9 that are connected through busbar) that are connected to the connectors (busbars), with the electrochemical cell (11) comprising: several electrode sheets (anode and cathode sheets of the electrochemical cell 11), and several solid electrolyte sheets (electrolyte sheet of electrochemical cell 11) inserted between the electrode sheets (anode and cathode) (although disclosed figures does not show anode, cathode and electrolyte in between, any electrochemical or fuel cell inherently comprises such structural feature), and 
at least one deformable chamber (panels 15 and 16) arranged in contact with the electrochemical cell (11), with the deformable chamber supplied with a fluid that deforms the chamber to apply pressure to the electrochemical cell (11) (3:9-55) (see fig. 5) (deformable chamber is formed by the supply of the fluid in the chamber as in the case of the instant application).
Regarding claim 2, Koehler further discloses that several electrochemical cells (9), with each cell arranged pressed between two deformable chambers (15, 16) (see fig. 5).
Regarding claim 3, Koehler further discloses that the electrochemical cells (9) have a cylindrical configuration and are arranged according to a concentric distribution (see figures 1 and 5).

Regarding claim 5, Koehler further discloses that the deformable chambers are connected to a system of fluid supply collectors (29, 30, 31 and 32) (figure 5).
Regarding claim 6, Koehler further discloses that the system of collectors has a delivery system (pump 21) to control the intake flow to the system of collectors (29, 30, 31 and 32) and a pressure regulator (orifice 28) to adjust the pressure inside the deformable chambers (4:14-20) (fig. 2).
Regarding claim 11, Koehler further discloses that the electrical conductors (bus bar) inherently has some degree of flexibility.
Regarding claim 12, Koehler further discloses that sheets are equipped with several conduits (29, 30, 31, 32, 40, 41) of an additional fluid with cooling properties (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 4,578,324) as applied to claim 1 above, and further in view of Matsushima et al. (EP 3 483 975 A1).
Regarding claim 7, applicant is directed above for complete discussion of Koehler with respect to claim 1, which is incorporated herein. However, Koehler does not explicitly disclose that each electrode sheet comprises two layers of active material and one layer of conductive material, wherein the layers of active material partially cover both sides of the layer of conductive material, with the ends of the layer of conductive material protruding with respect to the layers of active material.
Matsushima discloses an electrode for electrochemical cell (fuel cell) wherein electrode (2/3) sheet comprises two layers of active material (electrode plate 10) and one layer of conductive material (electrode plate 10), wherein the layers of active material partially cover both sides of the layer of conductive material (two plates 10 covering the intermediate plate 10), with the ends of the layer of conductive material (10) protruding with respect to the layers of active material (see fig. 1).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the electrode sheet of Matsushima in Koehler to suppress the decrease in the boding strength of the terminal tab and ensuring a securing attachment of the terminal tab, as shown by Matsushima ([0062]). 
Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Regarding claim 9, applicant is directed above for complete discussion of Koehler with respect to claim 1, which is incorporated herein. Although Koehler does not explicitly disclose that the electrode sheets are formed by anode sheets and cathode sheets of different active material, Matsushima discloses that the electrode sheets are formed by anode sheets and cathode sheets of different active materials (lithium cobalt oxide and lithium titanate) ([0022] and [0024] of Matsushima). Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the material as taught by Matsushima to form the electrode sheets of Koehler because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Regarding claim 10, applicant is directed above for complete discussion of Koehler with respect to claim 1, which is incorporated herein. Although Koehler does not disclose that the solid electrolyte is made of a polymer, ceramic or composite material, Matsushima discloses the Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 10 2004 005 393 A1 discloses plate elements that are passed by a coolant consist of several parallel displaced flat tubes that are deformed to form waves corresponding to the cylindrical contour of the cells (figure 12).

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GOLAM MOWLA/Primary Examiner, Art Unit 1721